            Case 3:18-cv-02193-MEM Document 1 Filed 11/13/18 Page 1 of 5



                 UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF PENNSYLVANIA

 CODY WOOD and                           :
                                         :
 JAMI WOOD,                              :
                                         :
               PLAINTIFFS,               :   Case No.:
                                         :
                                         :   [Removal from the Court of Common
 VS.                                     :   Pleas of Susquehanna County, Case
                                         :   No.: 2018-1355CP]
                                         :
 SYNCHRONY BANK,                         :
                                         :
               DEFENDANT.                :

                             NOTICE OF REMOVAL
       Defendant Synchrony Bank (“Synchrony”) hereby removes the above-

captioned action from the Susquehanna County Court of Common Pleas to the

United States District Court for the Middle District of Pennsylvania pursuant to 28

U.S.C. §§ 1331, 1441, and 1446. Removal is warranted under 28 U.S.C. § 1441(a)

because this is a civil action over which this Court has original jurisdiction under

28 U.S.C. § 1331. Plaintiff’s cause of action arises under the laws of the United

States and Susquehanna County is the county of origin for purposes of removal

under 28 U.S.C. § 1441(a).

                      I.    PROCEDURAL BACKGROUND

       1.      Synchrony is a named defendant in a lawsuit that was filed on or

about October 15, 2018 in the Susquehanna County Court of Common Pleas,

captioned Cody Wood and Jami Wood v. Synchrony Bank, Case No. 2018-1355CP
            Case 3:18-cv-02193-MEM Document 1 Filed 11/13/18 Page 2 of 5



(hereinafter the “State Court Action”). A copy of the Complaint in the State Court

Action is attached as “Exhibit A.”

       2.      On October 22, 2018, the legal department of Synchrony received a

copy of the Complaint in the State Court Action. Id.

       3.      Synchrony filed this Notice of Removal on November 13, 2018.

       4.      The removal is timely because it is filed within 30 days of being

served with the Claim. See 28 U.S.C. § 1446(b).

 II.        REMOVAL IS PROPER AS THIS CASE INVOLVES A FEDERAL
                              STATUTE

       5.      Synchrony removes this case on grounds of federal-question

jurisdiction pursuant to 28 U.S.C. § 1331.

       6.      Plaintiff’s Complaint is removable under 28 U.S.C. § 1441 because it

originally could have been filed in this Court under 28 U.S.C. § 1331, in that

Plaintiff brings a cause of action against Defendants under the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. Specifically, Plaintiff alleges

that “Defendant caused to be made an unknown number of calls to Plaintiff’s cell

phone numbers.” Compl. ¶ 12. Plaintiff further alleges that “the calls made to

Plaintiff’s cell phone were made using either an automatic telephone dialing

system, as that term is defined in 47 U.S.C. § 227(a)(1), or an artificial or

prerecorded voice.” Id. ¶ 16.




                                         -2-
           Case 3:18-cv-02193-MEM Document 1 Filed 11/13/18 Page 3 of 5



      7.      Under 28 U.S.C. § 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the…laws…of the United States.”

“[A]ny civil action brought in a state court of which the district courts of the

United States have original jurisdiction may be removed by the defendant or the

defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. §1441(a).

      8.      Pursuant to 28 U.S.C. §§ 84(b) and 1441(a), venue is proper and this

case is properly removed to this Court because the United States District Court for

the Middle District of Pennsylvania embraces Susquehanna County, where

Plaintiff’s action is pending.

      9.      There are no other cases related to the instant action, and Synchrony

has not attempted to remove this case previously.

      10.     Synchrony hereby reserves any and all rights to assert any and all

defenses to Plaintiff’s Complaint, including, but not limited to, insufficiency of

process, lack of personal jurisdiction, and improper venue.

      WHEREFORE, Synchrony Bank, respectfully removes Plaintiff’s action

from the Susquehanna County Court of Common Pleas to this Court, pursuant to

28 U.S.C. § 1441, and requests that further proceedings be conducted in this Court

as provided by law.




                                        -3-
      Case 3:18-cv-02193-MEM Document 1 Filed 11/13/18 Page 4 of 5




DATED: November 13, 2018
                                        Respectfully submitted,

                                        By: /s/ Jack P. Bock
                                        Jack P. Bock (PA # 201758)
                                        Reed Smith LLP
                                        20 Stanwix Street, Suite 1200
                                        Pittsburgh, PA 15222-4899
                                        Tel: (412) 288-4238
                                        Fax: (412) 288-3063

                                        Attorneys for Defendant
                                        Synchrony Bank




                                  -4-
        Case 3:18-cv-02193-MEM Document 1 Filed 11/13/18 Page 5 of 5



                        CERTIFICATE OF SERVICE

       I hereby certify that on the 13th Day of November, 2018, I electronically
filed the foregoing document with the Clerk of the Court by using the CM/ECF
filing system, which will serve it on the following counsel of record:
                           Brett Freeman
                      Sabatini Law Firm, LLC
                         216 N. Blakely St.
                        Dunmore, PA 18512
                          (570) 341-9000
                    Brett@SabatiniLawFirm.com

                        Attorney for Plaintiff


                                            REED SMITH LLP


                                            By: /s/ Jack P. Bock
                                            Jack P. Bock (PA # 201758)
                                            Reed Smith LLP
                                            20 Stanwix Street, Suite 1200
                                            Pittsburgh, PA 15222-4899
                                            Tel: (412) 288-4238
                                            Fax: (412) 288-3063

                                            Attorneys for Defendant
                                            Synchrony Bank




                                      -5-
